DETAILED ACTION
Applicant's preliminary amendments, filed 01 February 2019 and 08 March 2021, are each acknowledged.  Claims 2, 18-20, 22, and 28 have been cancelled.  Claims 1, 3, 6-9, 15, 17, 21, 23, 25-27, 29, 30, 32, 33, 36-39, 41-46, 49, and 50 have been amended.  Claims 1, 3-17, 21, 23-27, and 29-50 are pending and under consideration.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 01 February 2019 has been considered.  An initialed copy of the IDS accompanies this Notice.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jodi L. Connolly on 11 March 2021.

Claims 6, 42, and 43 have been amended, and new claim 51 has been added, as follows: 

 
the amino acid sequence of the antibody is at least 90% identical to SEQ ID NO: 2 and the antibody comprises the CDR1, CDR2 and CDR3 sequences of SEQ ID NO: 2;
the amino acid sequence of the antibody is at least 90% identical to SEQ ID NO: 4 and the antibody comprises the CDR1, CDR2 and CDR3 sequences of SEQ ID NO: 4;
the amino acid sequence of the antibody is at least 90% identical to SEQ ID NO: 6 and the antibody comprises the CDR1, CDR2 and CDR3 sequences of SEQ ID NO: 6;
the amino acid sequence of the antibody is at least 90% identical to SEQ ID NO: 8 and the antibody comprises the CDR1, CDR2 and CDR3 sequences of SEQ ID NO: 8;
the amino acid sequence of the antibody is at least 90% identical to SEQ ID NO: 10 and the antibody comprises the CDR1, CDR2 and CDR3 sequences of SEQ ID NO: 10; or
the amino acid sequence of the antibody is at least 90% identical to SEQ ID NO: 12 and the antibody comprises the CDR1, CDR2 and CDR3 sequences of SEQ ID NO: 12.

42.	(Currently Amended)  A method of treating a GPC2-positive cancer in a subject, comprising administering to the subject an immunoconjugate, a chimeric antigen receptor, or an antibody-drug conjugate comprising the VH single domain monoclonal antibody of claim 1, wherein the immunoconjugate comprises the VH single domain monoclonal antibody and a toxin.

43.	(Currently Amended)  A method of inhibiting tumor growth or metastasis of a GPC2-positive cancer in a subject, comprising administering to the subject an immunoconjugate, a chimeric antigen receptor, or an antibody-drug conjugate comprising the VH single domain monoclonal antibody of claim 1, wherein the immunoconjugate comprises the VH single domain monoclonal antibody and a toxin.

51.	(New)  The method of claim 42, wherein the cancer is a neuroblastoma.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims recite a variable heavy (VH) single domain monoclonal antibody that binds glypican-2 (GPC2) and that comprises three complementarity determining regions (CDRs) of a reference antibody in which the full VH is defined by one of SEQ ID NOS: 2, 4, 6, 8, 10, or 12.  The claims are supported in priority application 62369861, filed 02 August 2016.  A search of the prior art did not identify a VH single domain antibody comprising any of these sets of three CDR sequences.  
The following references are considered the closest prior art:  US20190134091 (PTO-892) proposes incorporating an anti-GPC2 targeting domain into a chimeric antigen receptor but does not actually describe any anti-GPC2 antibodies for the targeting domain.  US9416190 (PTO-892) describes the “SD2” VH single domain antibody which comprises SEQ ID NO: 15 and is at least 80% identical to the claimed anti-GPC2 VH single domain antibodies.  But, the SD2 single domain antibody does not share the same CDRs as any of the claimed antibodies and it does not bind GPC2.  

GPC2 had been described as an antigen expressed on neuroblastoma and several other pediatric cancers prior to the effective filing date.  E.g. Orentas et al., Front. Oncol., Vol 2, pages 1-16 (2012) (IDS) and US20180318444 (PTO-892).  The specification discloses in vivo activity against neuroblastoma tumors using either an immunotoxin or a chimeric antigen receptor comprising a GPC2-binding single VH domain monoclonal antibody within the scope of the instant claims.  This disclosure of in vivo activity against a GPC2-expressing tumor provides reasonably predictive support for methods of treating other GPC2-positive cancers and/or inhibiting tumor growth or metastasis of GPC2-positive cancers as recited in amended claims 42-45 and newly added claim 51.  
Co-pending application no. 16/648,369 (published as US20200223937; PTO-892) claims immunotoxins that can, in one embodiment, comprise an anti-GPC2 antibody “LH7”, which is a VH single domain antibody within the scope of the current claims.  The earliest effective filing date of the ‘369 application is after the effective filing date of the instant claims.  Accordingly, the instant application is passed to issue without a terminal disclaimer.  See M.P.E.P. 804.
Claims 1, 3-17, 21, 23-27, and 29-51 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643